Stoecklein Law Group Practice Limited to Federal Securities Emerald Plaza Telephone:(619) 704-1310 402 West Broadway Facsimile:(619) 704-1325 Suite 690 email:djs@slgseclaw.com San Diego, California92101 web:www.slgseclaw.com December 1, 2011 CONSENT OF STOECKLEIN LAW GROUP U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We hereby consent to the incorporation and use in this Registration Statement of Sport Tech Enterprises, Inc., on Form S-1 (A/3)of our Legal Opinion, datedDecember 1, 2011, relating to the proposed registration of 164,000 shares of common stock which appears in such Registration Statement. We also consent to the reference to our Firm under the title “Interests of Named Experts and Counsel” in the Registration Statement S-1(A/3) and this Prospectus. Stoecklein Law Group /s/ Donald J. Stoecklein San Diego, CA December 1, 2011
